Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING USA Annuity and Life Insurance Company ING USA is a stock company domiciled in Iowa (Hereinafter called We, Us and Our) Combination Minimum Guaranteed Withdrawal Benefit and Death Benefit Rider Rider Data Table Contract Number Rider Effective Date [TST123456] [04/30/2008] Accepted Funds Fixed Allocation Funds [ING Lifestyle Moderate Portfolio [ING VP Intermediate Bond Portfolio ING Lifestyle Moderate Growth Portfolio ING PIMCO Core Bond Portfolio ING Lifestyle Growth Portfolio ING American Fund Bond Portfolio] ING Liquid Assets Portfolio ING T. Rowe Price Capital Appreciation Portfolio ING MFS Total Return Portfolio ING Franklin Templeton Founding Strategy Portfolio ING VanKampen Equity and Income Portfolio ING Wisdom Tree Global High Yielding Equity Index Portfolio] Minimum Fixed Allocation Fund Percentage [20]% of Accumulation Value allocated to Non-Accepted Funds Ratchet Dates MGWB Base Step-up Factor Any [Quarterly] Contract Anniversary [1.04] Lifetime Eligibility Age Youngest Active Maximum [59½] Spouses Age on Annual Date Lifetime Withdrawal Withdrawal Percentage Phase Begins [59 ½
